         Case 2:20-cv-04266-JS-ARL Document 4 Filed 09/14/20 Page 1 of 6 PageID #: 182

AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District
                                                __________         of of
                                                            District  New   York
                                                                         __________

                       MELISSA ORTIZ                             )
                                                                 )
                                                                 )
                                                                 )
                             Plaintiff(s)
                                                                 )
                                                                 )
                                  v.                                    Civil Action No. 20cv4266(JS)(ARL)
                                                                 )
   BAYER CORPORATION, BAYER A.G., BAYER                          )
 PHARMA A.G., BAYER HEALTHCARE LLC, BAYER                        )
 ESSURE INC. f/k/a CONCEPTUS INC., and BAYER                     )
     HEALTHCARE PHARMACEUTICALS INC                              )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BAYER CORPORATION, 100 Bayer Rd Building 4, Pittsburgh, PA 15205




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: DAVID J. HERNANDEZ, ESQ., 26 COURT STREET, SUITE 1602, BROOKLYN,
                                        NEW YORK 11242




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                          DOUGLAS C. PALMER
                                                                          CLERK OF COURT


Date:             09/14/2020
                                                                                      Signature of Clerk or Deputy Clerk
         Case 2:20-cv-04266-JS-ARL Document 4 Filed 09/14/20 Page 2 of 6 PageID #: 183

AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District
                                                __________         of of
                                                            District  New   York
                                                                         __________

                       MELISSA ORTIZ                             )
                                                                 )
                                                                 )
                                                                 )
                             Plaintiff(s)                        )
                                                                 )
                                  v.                                    Civil Action No. 20cv4266(JS)(ARL)
                                                                 )
    BAYER CORPORATION, BAYER A.G., BAYER                         )
  PHARMA A.G., BAYER HEALTHCARE LLC, BAYER                       )
  ESSURE INC. f/k/a CONCEPTUS INC., and BAYER                    )
      HEALTHCARE PHARMACEUTICALS INC                             )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BAYER A.G., 40789 Monheim am Rhein, Germany




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: DAVID J. HERNANDEZ, ESQ., 26 COURT STREET, SUITE 1602, BROOKLYN,
                                       NEW YORK 11242




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                          DOUGLAS C. PALMER
                                                                          CLERK OF COURT


Date:             09/14/2020
                                                                                      Signature of Clerk or Deputy Clerk
         Case 2:20-cv-04266-JS-ARL Document 4 Filed 09/14/20 Page 3 of 6 PageID #: 184

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District
                                                __________         of of
                                                            District  New   York
                                                                         __________

                       MELISSA ORTIZ                             )
                                                                 )
                                                                 )
                                                                 )
                             Plaintiff(s)                        )
                                                                 )
                                 v.                                     Civil Action No. 20cv4266(JS)(ARL)
                                                                 )
   BAYER CORPORATION, BAYER A.G., BAYER                          )
 PHARMA A.G., BAYER HEALTHCARE LLC, BAYER                        )
 ESSURE INC. f/k/a CONCEPTUS INC., and BAYER                     )
     HEALTHCARE PHARMACEUTICALS INC                              )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BAYER PHARMA A.G., 40789 Monheim am Rhein, Germany




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: DAVID J. HERNANDEZ, ESQ., 26 COURT STREET, SUITE 1602, BROOKLYN,
                                        NEW YORK 11242




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                          DOUGLAS C. PALMER
                                                                          CLERK OF COURT


Date:             09/14/2020
                                                                                      Signature of C
                                                                                                   Clerk or Deputy Clerk
         Case 2:20-cv-04266-JS-ARL Document 4 Filed 09/14/20 Page 4 of 6 PageID #: 185

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________

                       MELISSA ORTIZ                               )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No. 20cv4266(JS)(ARL)
                                                                   )
  BAYER CORPORATION, BAYER A.G., BAYER                             )
PHARMA A.G., BAYER HEALTHCARE LLC, BAYER                           )
ESSURE INC. f/k/a CONCEPTUS INC., and BAYER                        )
    HEALTHCARE PHARMACEUTICALS INC                                 )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BAYER HEALTHCARE LLC, 100 Bayer Blvd, Whippany, NJ 07981




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: DAVID J. HERNANDEZ, ESQ., 26 COURT STREET, SUITE 1602, BROOKLYN,
                                           NEW YORK 11242




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                            DOUGLAS C. PALMER
                                                                            CLERK OF COURT


Date:             09/14/2020
                                                                                        Signature of C
                                                                                                     Clerk or Deputy Clerk
         Case 2:20-cv-04266-JS-ARL Document 4 Filed 09/14/20 Page 5 of 6 PageID #: 186

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New   York
                                                                            __________

                       MELISSA ORTIZ                                )
                                                                    )
                                                                    )
                                                                    )
                             Plaintiff(s)                           )
                                                                    )
                                 v.                                        Civil Action No. 20cv4266(JS)(ARL)
                                                                    )
   BAYER CORPORATION, BAYER A.G., BAYER                             )
    PHARMA A.G., BAYER HEALTHCARE LLC,                              )
 BAYER ESSURE INC. f/k/a CONCEPTUS INC., and                        )
  BAYER HEALTHCARE PHARMACEUTICALS INC                              )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BAYER ESSURE INC. F/K/A CONCEPTUS, INC., 100 Bayer Blvd, Whippany,
                                        NJ 07981




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: DAVID J. HERNANDEZ, ESQ., 26 COURT STREET, SUITE 1602, BROOKLYN,
                                        NEW YORK 11242




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             DOUGLAS C. PALMER
                                                                             CLERK OF COURT


Date:             09/14/2020
                                                                                         Signature of Clerk or Deputy Clerk
         Case 2:20-cv-04266-JS-ARL Document 4 Filed 09/14/20 Page 6 of 6 PageID #: 187

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District
                                                __________         of of
                                                            District  New   York
                                                                         __________

                       MELISSA ORTIZ                             )
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                             Plaintiff(s)
                                                                 )
                                 v.                                     Civil Action No. 20cv4266(JS)(ARL)
                                                                 )
   BAYER CORPORATION, BAYER A.G., BAYER                          )
 PHARMA A.G., BAYER HEALTHCARE LLC, BAYER                        )
 ESSURE INC. f/k/a CONCEPTUS INC., and BAYER                     )
     HEALTHCARE PHARMACEUTICALS INC                              )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BAYER HEALTHCARE PHARMACEUTICALS, INC, 100 Bayer Blvd, Whippany, NJ
                                        07981




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: DAVID J. HERNANDEZ, ESQ., 26 COURT STREET, SUITE 1602, BROOKLYN,
                                        NEW YORK 11242




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                          DOUGLAS C. PALMER
                                                                          CLERK OF COURT


Date:             09/14/2020
                                                                                      Signature of C
                                                                                                   Clerk or Deputy Clerk
